Citation Nr: 1754847	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-03 241	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.

2. Entitlement to helpless child benefits for the Veteran's son on the basis of permanent incapacity for self-support prior to attaining the age of 18 years. 


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2014 (helpless child) and September 2015 (specially adapted housing and special home adaptation) by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's sole service-connected disability of schizophrenia does not constitute permanent and total disability due to any of the following: loss or loss of use of both lower extremities; blindness in both eyes, having only light perception or a 5/200 visual acuity or less; loss or loss of use of one lower extremity together with residuals of organic disease or injury; loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity; loss or loss of use of both upper extremities or both hands; a severe burn injury; or residuals of an inhalation injury.

2. The evidence of record does not demonstrate that the Veteran's son was permanently incapable of self-support at the time he attained the age of 18 years old.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant are not met. 38 U.S.C. § 2101 (2012); 38 C.F.R. §§ 3.809, 3.809a (2017).

2. The criteria for entitlement to helpless child benefits for the Veteran's child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years have not been met. 38 U.S.C. § 101(4)(A) (2012); 38 C.F.R. §§ 3.57, 3.210, 3.356 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, the Veteran has not alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Specially Adaptive Housing and Special Home Adaptation Grant

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 U.S.C. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if she is service-connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a veteran can qualify for a grant for necessary special home adaptations if she is entitled to compensation for a service-connected disability, which need not be rated as permanently and totally disabling, which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C. § 2101(b); 38 C.F.R. § 3.809a(b).

In Jensen v. Shulkin, No. 15-4788 (September 12, 2017), the United States Court of Appeals for Veterans Claims (Court) discussed the meaning of a number of terms under 38 U.S.C. § 2101(a)(2)(B)(i), to include the term "loss of use."  The Court concluded that the Board had incorrectly applied the loss of use criteria from 38 C.F.R. § 3.350.  The Court stated for a "loss of use" to exist, a veteran must (1) have a permanent and total disability, (2) due to a disorder that (3) involves both lower extremities and (4) causes a loss of use so severe that it precludes locomotion without the regular and constant use of assistive devices.  

The Veteran seeks a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant. Specifically, in an April 2015 statement, she reported that she was poisoned with rat poison by another service member that "spread to every organ, eyes, mouth, legs, [etc.]" and, if she did not receive such assistance, she would have to live with a family member. However, the Board notes that service connection is currently in effect for only the Veteran's schizophrenia.

In this regard, while the Veteran is in receipt of a 100 percent rating for her sole service-connected disability of schizophrenia, such disability does not result in: (1) the loss or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

Furthermore, in December 2011, the Veteran underwent a VA examination in connection with her claim regarding an eye disorder. Such examiner noted that the Veteran had myopia and presbyopia with normal corrected vision. The Board also notes that the Veteran has filed claims for service connection involving her hands, legs, feet, skin, and for a pulmonary disorder; however, such claims have been denied and she is not service-connected for such disorders. 

As to the special home adaption grant claim, the Veteran is not presently service-connected for blindness, any disability involving any extremities, or a disability involving burns or an inhalation injury.  Therefore, she cannot be entitled to a special home adaptation grant as a matter of law, and the claim must therefore be denied as a matter of law.

For the foregoing reasons, while the Board is sympathetic to the difficulties experienced by the Veteran as related in her written statements, the preponderance of the evidence reflects that she does not meet the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim. As such, the doctrine is not applicable in the instant appeal, and her claim must be denied. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Helpless Child Benefits

For purposes of entitlement to VA benefits, the term "child" includes a person who is unmarried and who, before attaining the age of 18 years, became permanently incapable of self- support.  See 38 U.S.C. § 101(4); 38 C.F.R. § 3.57(a).  A child of a veteran may be considered a "child" after age 18 for purposes of benefits under Title 38, United States Code, if found by a rating determination to have become, prior to age 18, permanently incapable of self- support.  See 38 U.S.C. § 101(4). In order to be eligible for VA benefits under 38 U.S.C. § 101, the "child" must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.

The fact that a child is earning his or her own support is prima facie evidence that he or she is not incapable of self-support, and incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  38 C.F.R. § 3.356(b)(1).  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of eighteen years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  
38 C.F.R. § 3.356(b)(2).

Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of the parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child, which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

The Court has held that in cases such as this, the "focus of analysis must be on the [claimed helpless child's] condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimed helpless child's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimed helpless child was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimed helpless child's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  

The Veteran contends that she is entitled to helpless child benefits for her son, who was born September 9, 1987, as he has been disabled since birth. In this regard, the Veteran submitted several lay statements in support of her claim. Specifically, in September 2012, the Veteran stated that her son received social security benefits before reaching the age of 18 and he was still permanently unable to support himself because he was currently in a California institution. The Veteran also stated that her son was seriously disabled mentally and was stabbed in the upper torso at school, and was still physically and permanently disabled. Furthermore, in January 2014, the Veteran submitted several statements in which she indicated that her son was permanently disabled since birth due to poisoning that spread from her to him, which limited his understanding, and he was unable to meet the demands of most jobs due to his disability. 

The Board notes that the Veteran's son is currently incarcerated with a scheduled release date of January 2029 for an offense he committed in November 2008 as evidenced by an April 2011 Notice to VA of Veteran or Beneficiary Incarcerated in Penal Institution. 

Moreover, other than the Veteran's lay statements, the only evidence received in support of her claim was her son's Social Security Administration (SSA) records in January 2014. Such records reveal that the Veteran's son applied for SSA benefits in March 2006. In this regard, he noted that bipolar and schizophrenia limited his ability to work as he could not concentrate or follow through with orders. He claimed that his alleged onset date was his date of birth, September 9, 1987; however, a date of July 1, 2006, was noted as the recommended onset date based on his unsuccessful work attempt and first month of termination to child's benefits. He also reported that he stopped working in May 2006 as he could not keep up with the job and was too slow for the assembly line. In this regard, his last employment was as a cutter that lasted a month. His previous reported jobs included a packer for a restaurant from July 2005 to September 2005 and as a stocker in retail from September 2005 to December 2005. The Veteran's son also underwent an interview for SSA benefits and the interviewer noted that he had no difficulties in hearing, reading, breathing, understanding, coherency, concentrating, talking, answering, sitting, standing, walking, seeing, using his hands, or writing. Such records do not show the Veteran's son's disability status prior to attaining the age of 18. In this regard, while he reported employment which could be considered only casual and intermittent, such records do not show that he was terminated due to his reported disability. Additionally, such records do not indicate that the Veteran's son has been diagnosed with a mental or physical disability that impacts his ability to work; rather, he only reported that he had bipolar and schizophrenia that limited his ability to work. 

Furthermore, other than the Veteran's lay statements and her son's SSA records, there has been no evidence submitted in response to a December 2013 letter mailed to the Veteran indicating that, if she wished to obtain helpless child benefits on behalf of her son that she needed to provide a statement from a physician who knew of her son's condition showing the extent of disability, diagnosis, prognosis, and date of onset; a statement from any institution for treatment, training, or custodial care of her son explaining his condition at entrance and discharge, and whether any improvement occurred or can be expected; if her son ever attended a school, a statement from an official of such school showing whether any progress occurred or can be expected; if her son had ever been employed, a statement showing the dates and amount of earnings; or statements from at least two persons who knew of her son's condition at the age of 18 and after. 

The duty to assist is not a one-way street; that is, if a claimant wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Thus, and despite being informed of her duty to provide such, the Veteran failed to submit the information requested in the December 2013 letter.  

Therefore, the Board finds that the evidence of record does not show that the Veteran's son was permanently incapable of self-support by reason of physical or mental defect upon attaining the age of 18 years as there has been no evidence submitted showing that he was incapable of self-support at the age of 18.  

The Board must stress that the question of "permanent incapacity" is a determination predicated on medical and/or mental health findings.  In this regard, the Board is fully aware of the contentions of the Veteran as to the claimed incapacity of her son, as articulated in her statements of record.  Nevertheless, while the Veteran is competent to describe her son's symptoms and activities, as a lay person, she is not competent to render a medical opinion in terms of either the degree of disability or the date at which such disability became so severe as to result in permanent incapacity.  In the instant case, the Veteran's contentions are outweighed by the lack of medical evidence with respect to her son's mental and physical health and documentation concerning her son's permanent incapacity.

In sum, there has been no evidence submitted showing that the Veteran's son became permanently incapable of self-support prior to the age of 18. Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to helpless child benefits for the Veteran's child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.






ORDER

A certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant is denied.

Recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


